SUPPLEMENT Dated June 23, 2009 To the Current Prospectus Spectra Direct Spectra Select Issued By ING USA Annuity and Life Insurance Company (Formerly, United Life and Annuity Insurance Company) Through Its Separate Account U This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The following additional investment portfolio will be available under your Contract  effective July 20, 2009 , with more information about it hereby added to the list of available investment portfolios toward the front of the prospectus. Fund Name Investment Adviser/ Investment Objective Subadviser ING Variable Portfolios, Inc. ING Russell Large Cap Growth Index Investment Adviser: ING Seeks investment results (before fees Portfolio (Class I) Investments, LLC and expenses) that correspond to the Investment Subadviser: ING total return of the Russell Top 200 ® Investment Management Co. Growth Index. SpectraDirect-SpectraSelect - 154003 06/2009
